UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6289



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHAUNCEY ALEXANDER HOLLIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-91-116, CA-98-305-1)


Submitted:   April 13, 2001                 Decided:   April 30, 2001


Before LUTTIG and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Chauncey Alexander Hollis, Appellant Pro Se.  Paul Alexander
Weinman, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Chauncey Alexander Hollis appeals the district court’s order

denying relief on his motion filed under Fed. R. Civ. P. 60(b).

Hollis sought reconsideration of the court’s order granting relief

under 28 U.S.C. § 2241 (1994), and vacating his conviction for

using or carrying a firearm in light of Bailey v. United States,

516 U.S. 137 (1995),* on the grounds that the court should have

resentenced him on his conspiracy conviction and that counsel

provided ineffective assistance at the original sentencing hearing.

We have reviewed the record and the district court’s opinion deny-

ing Hollis’ Rule 60(b) motion and find no abuse of discretion.   CNF

Constructors, Inc. v. Donohoe Constr. Co., 57 F.3d 395, 401 & n.2

(4th Cir. 1995) (finding that where Rule 60(b) motion seeks recon-

sideration of legal issues, motion is not authorized by Rule 60(b),

and rejection of motion is not an abuse of discretion).    Accord-

ingly, we affirm the denial of reconsideration on the reasoning of

the district court.   United States v. Hollis, Nos. CR-91-116; CA-

98-305-1 (M.D.N.C. Dec. 13, 2000).   We dispense with oral argument

because the facts and legal contentions are adequately presented in



     *
       Hollis states in his informal brief filed in this court that
he seeks to appeal the order granting § 2241 relief.       Although
Hollis’ informal brief could be construed as a notice of appeal,
Smith v. Barry, 502 U.S. 244, 248 (1992), the brief was filed well
beyond the applicable appeal period.     Fed. R. App. P. 4(a)(1).
Thus, we do not have jurisdiction to review the underlying judgment
and express no opinion as to its validity.


                                 2
the materials before the court and argument would not aid the

decisional process.




                                                     AFFIRMED




                              3